DETAILED ACTION
	This is an office action in response to application 17/043,565 originally filed on 09/29/2020, in which claims 1-20 are presented for examination. 
	Due to a clerical error, Claim 20 of the second set of amended claims filed on 09/29/2020 are incomplete. This will be addressed to correct this issue herein. 
	Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner Initiated Interview
Examiner contacted Applicant Representative to correct informalities in the claims. There are two sets of claims filed with the 371 application. The second set of claims have been amended to change dependency of claim 18 from claim 1 to claim 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Whitaker on 04/28/2021.

The application has been amended as follows: 

Please Amend Claim 20 as follows:

20. A display device, comprising a display panel and a drive circuit, wherein the drive circuit comprises: 
	an energy storage circuit; 
	a first circuit, wherein a first preset voltage is input through a first input end of the first circuit, a second preset voltage is input through a second input end of the first circuit, and the second input end of the first circuit is electrically connected to the energy storage circuit; 
	a current limiting circuit, wherein an input end of the current limiting circuit is electrically connected to an output end of a power supply; 
	a first switching circuit, wherein a first input end of the first switching circuit is electrically connected to an output end of the first circuit and an output end of the current limiting circuit respectively, a second input end of the first switching circuit is electrically connected to an output end of a drive chip, and an output end of the first switching circuit is electrically connected to the display panel; and 
	a second switching circuit, wherein a first input end of the second switching circuit is electrically connected to the output end of the first circuit and the output end of the current limiting circuit respectively, a third preset voltage is input through a second input end of the second switching circuit, and an output end of the second switching circuit is electrically connected to the display panel, and wherein: 
	the first circuit is configured to control the first switching circuit to be turned on or off, and the first circuit is further configured to control the second switching circuit to be turned on or off, so that when the first switching circuit is turned on, the second the second switching circuit is turned on, the first switching circuit is turned off.

Allowable Subject Matter
Claims 1, 15, and 20 are allowed.
	Further depending claims are allowed based on their dependence from an allowed base claim.

The following is an examiner’s statement of reasons for allowance: The most notable prior art of record namely, Li et al. U.S. Patent Application Publication No. 2019/0235326 A1, Xiong et al. U.S. Patent Application Publication No. 2019/0130865 A1, United States Patent No. 6,271,812 B1, Fang et al. U.S. Patent Application Publication No. 2010/0097365 A1, Tajiri et al. U.S. Patent Application Publication No. 2011/0075063 A1, and other cited art by the examiner. The prior art of record does not appear to fairly or suggest either alone or in combination the features recited (i.e. the circuit as best shown in Figure 1), as a whole, in the independent claims. It is therefore respectfully submitted the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626